DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 17-35 as amended on January 25, 2021 are pending and under consideration.
Specification
2   	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claimed subject matter that does not have antecedent basis in the specification is “one or more accessory or costimulatory molecules”, “an endogenous immunoreceptor that targets the one or more accessory or costimulatory molecules”, “one or more accessory or costimulatory molecules comprises CD28 or LFA-1”, labeled antibody to the phosphorylated form of the zeta chain”,  “labeled antibody to F-actin”, “labeled antibody to perforin”, “labeled antibody to  pZAP70”,  and “labeled antibody to Lck”.
Because the claims as filed in the original specification are part of the disclosure, see original claims 6-13, 17 and 20, even though the material disclosed in the claims is not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus amendment of the specification to include the material disclosed in the claims will obviate this objection. 
Appropriate correction is required.
The use of the term Alex Flour, which is a trade name or a mark used in commerce, has been noted in this application.  See ALEXA FLOUR (USPTO Trademark Electronic Search System, Aug. 1, 2000).  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications  fail  to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of June 08, 2020 for claims 17-35 because the claims as currently constituted recite  “a cell comprising one or more accessory or costimulatory molecules”, “assaying for the distribution of the complexes in . . . the cell”, “assaying for the intensity of the complexes in . . . the cell”,  “assaying for a phosphorylated form of the zeta chain of a T-cell receptor (TCR) or a chimeric antigen receptor (CAR)”, “a labeled molecule to F-actin”,  and “fluorophore-conjugate phalloidin”  and a review of the parent applications does not reveal the claimed limitations. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Amended claim 17 recites “a cell comprising one or more accessory or costimulatory molecules”.  A review of the specification and claims as filed reveals support for cells expressing label tumor antigens (original claim 1(b)) and a lipid bilayer comprising at least one of a) one or more labeled tumor antigens; or b) one or more accessory or costimulatory molecules (original claim 17).  However theses disclosures do not explicitly or implicitly teach “a cell comprising one or more accessory or costimulatory molecules”.  Thus, this amendment to claim 17 is not supported by the specification and claims as originally filed and is new matter.
New claim 28 recites “assaying for the distribution of the complexes in . . . the cell”. A review of the specification and claims as filed reveals support for “assaying for the distribution of the complexes in the lipid bilayer”.  See original claim 1. However this disclosure does not explicitly or implicitly teach “assaying for the distribution of the complexes in . . . the cell”.  Thus, this limitation in new claim 28 is not supported by the specification and claims as originally filed and is new matter.
New claim 28 recites “assaying for the intensity of the complexes in . . . the cell”.  A review of the specification and claims as filed reveals support for “assaying for the distribution of the complexes in the lipid bilayer”.  See original claim 1. However this disclosure does not explicitly or implicitly teach “assaying for the intensity of the complexes in . . . the cell”.  Thus, this limitation in new claim 28 is not supported by the specification and claims as originally filed and is new matter.
New claims 28 and 29 recites “assaying for a phosphorylated form of the zeta chain of a T-cell receptor (TCR) or a chimeric antigen receptor (CAR)”.  A review of the specification and claims as filed reveals support for “assaying for the phosphorylated form of the zeta chain of the T-cell receptor of the CAR”.  See original claim 1.  However this disclosure does not explicitly or implicitly teach “assaying for a phosphorylated form of the zeta chain of a T-cell receptor (TCR) or a chimeric antigen receptor (CAR)”.  Thus, this limitation in new claims 28 and 29 is not supported by the specification and claims as originally filed and is new matter.
New claim 30 recites “a labeled molecule to F-actin”.  A review of the specification and claims as filed reveals support for “a labeled antibody to F-actin”.  See original claim 7. However this disclosure does not explicitly or implicitly teach “a labeled molecule to F-actin”.  Thus, this limitation in new claim 30 is not supported by the specification and claims as originally filed and is new matter.
New claim 31 recites “fluorophore-conjugated phalloidin”.  A review of the specification and claims as filed reveals support for “Alexa Flour 532-conjugated phalloidin”.  See p. 27-¶ [0127]. However this disclosure does not explicitly or implicitly teach “fluorophore-conjugated phalloidin”.  Thus, this limitation in new claim 31 is not supported by the specification and claims as originally filed and is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims  25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the cell".  It is unclear if “the cell” refers to the cell of part 1) of claim 17,  the immune cell of part 2) of claim 17 or both cells. 
Claim 28 recites the limitation "the cell".  It is unclear if “the cell” refers to the cell of part 1) of claim 17,  the immune cell of part 2) of claim 17 or both cells. 
Claim 28 recites the limitation "the measuring" in line 1 in reference to claim 26.  There is insufficient antecedent basis for this limitation in the claim because neither claim 26 nor claim 17 recite measuring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 17-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/023770 A1 (Liu, D. Feb. 9, 2017), “Liu”.
Liu teaches that the effectiveness of CAR-bearing immune cells, including at least T cells or NK cells, and other cytotoxic lymphocytes (e.g. NKT cells), is predicted by and/or determined by the quality of an immunological synapse between the CAR and its target antigen using structural and functional parameters, in addition to downstream signaling cascades following interaction at the synapse. Liu teaches methods employing imaging are utilized to measure the immunological synapse and/or how the synapse of the CAR itself controls CAR T cell activation. See abstract and ¶¶ [0007]-[0008].
Liu teaches that a novel imaging system was developed to study the CART cell's immunological synapse horizontally in a high-throughput manner. The vertical cell pairing (VCP) system enables imaging of the CAR T cell's immunological synapse in a horizontal focal plane on both fixed- and live-cell imaging. See ¶¶ [0036].
Liu teaches in claims 1-20:
1. A method of determining the effectiveness of an immune cell comprising a chimeric antigen receptor (CAR), comprising the steps of: (a) providing a planar lipid bilayer comprising a plurality of labeled tumor antigens; and exposing the bilayer comprising the labeled tumor antigens to immune cells comprising one or more CARs that target the antigen, thereby producing complexes of CARs bound to the antigen; or (b) providing tumor antigen-positive cells expressing labeled antigen; and exposing the cells to immune cells comprising one or more CARs that target the antigen, thereby producing complexes of CARs bound to the antigen; and (c) performing one or more of the following: (1) assaying for the distribution of labeled complexes in the lipid bilayer; (2) assaying for the intensity of labeled complexes in the lipid bilayer; (3) assaying for a phosphorylated form of the zeta chain of the T-cell receptor of the CAR or another signaling molecule involved in T cell activation; (4) assaying for accumulation of F-actin at the complexes; (5) assaying for polarization of perforin at the complexes; (6) assaying for accumulation of zeta chain associated protein 70 (pZAP70) at the complexes; (7) assaying for accumulation of lymphocyte specific protein tyrosine kinase (Lck) at the complexes; (8) assaying for proliferation capability of the cells; and (9) assaying for tumor cell killing activity. (10) in vivo tumor cell killing assay (11) in vivo immunological synapse assay under two-photon microscopy.
2. The method of claim 1, wherein in (b) the tumor antigen-positive cells expressing labeled antigen are fixed.
3. The method of claim 1, wherein in (b) the tumor antigen-positive cells expressing labeled antigen are live.
4. The method of claim 1, wherein the assaying for the phosphorylated form of the zeta chain of the T-cell receptor of the CAR comprises assaying the intensity and/or localization of a signal from the phosphorylated form of the zeta chain.
5. The method of claim 4, wherein the assaying of the intensity and/or localization of the signal comprises exposing the complex to a labeled antibody to the phosphorylated form of the zeta chain.
6. The method of claim 1, wherein the assaying for the accumulations of F-actin at the complexes comprises assaying for the intensity and/or localization of a signal from F-actin.
7. The method of claim 6, wherein the assaying for the intensity and/or localization of a signal from F-actin comprises exposing the complex to a labeled antibody to F-actin.
8. The method of claim 1, wherein the assaying for the polarization of perforin at the complexes comprises assaying for the intensity and/or localization of a signal from perforin.
9. The method of claim 8, wherein the assaying for the intensity and/or localization of a signal from perforin comprises exposing the complex to a labeled antibody to perforin.
10. The method of claim 1, wherein the assaying for the accumulation of zeta chain associated protein 70 (pZAP70) at the complexes comprises assaying for the intensity and/or localization of a signal from pZAP70.
11. The method of claim 10, wherein the assaying for the intensity and/or localization of a signal from pZAP70 comprises exposing the complexes to a labeled antibody to pZAP70.
12. The method of claim 1, wherein the assaying for the accumulation of Lck at the complexes comprises assaying for the intensity and/or localization of a signal from Lck.
13. The method of claim 12, wherein the assaying for the intensity and/or localization of a signal from Lck comprises exposing the complexes to a labeled antibody to Lck.
14. The method of claim 1, wherein the proliferation capability of the cells is determined by quantifying the number of the immune cells during co-culturing with cells that express the tumor antigen.
17. A system, comprising: 1) a lipid bilayer comprising one or both of: a) one or more tumor antigens; and b) one or more accessory or costimulatory molecules; and 2) an immune cell expressing one or both of: a) a binding moiety that targets the one or more tumor antigens; and b) an endogenous immunoreceptor that targets the one or more accessory or costimulatory molecules.
18. The system of claim 17, wherein the binding moiety is part of a chimeric antigen receptor.
19. The system of claim 17, wherein the binding moiety is part of an engineered T-cell receptor.
20. The system of claim 17, wherein the one or more accessory or costimulatory molecules is CD28 or LFA-1.
Liu teaches that the immune cells can comprise engineered TCR.  See ¶ [0074].
Liu teaches using a glass-supported planar lipid bilayer.  See ¶¶ [0014] and [0036].
Liu teaches using microscopy including by confocal microscopy, epifluorescence microscopy, SIM (structured illumination microscopy), PALM (photoactivated localization microscopy), STORM (stochastical optical reconstruction microscopy), and STED (stimulated emission depletion).  See ¶ [0052]. 
Liu teaches that CAR-T cells are live or fixed.  See ¶¶ [0036], [0043], and [0099].
Liu teaches staining F-actin with ALEXA FLUOR® conjugated phalloidin.  See ¶ [0127].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 17, 23-28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0156777 A1 (Qin et al. June 7, 2018, effectively filed May 1, 2015), “Qin” evidenced by National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022).

Qin teaches: 
The present invention comprises the provision and use of a new system that allows for high-resolution imaging of the immunological synapse (IS) with conventional confocal microscopy in a high-throughput manner. By combining micropits and single cell trap arrays, a new microfluidic platform has been developed that allows visualization of the IS in vertically “stacked” cells. This vertical cell pairing (VCP) system has been used to investigate the dynamics of the inhibitory synapse mediated by an inhibitory receptor, programmed death protein-1 (PD-1) and the cytotoxic synapse at the single cell level. In addition to the technique innovation, novel biological findings were demonstrated using this VCP system, including novel distribution of F-actin and cytolytic granules at the IS, PD-1 microclusters in the human natural killer (NK) IS, and kinetics of cytotoxicity. The high-throughput, cost-effective, easy-to-use VCP system, along with conventional imaging techniques, can be used to address a number of significant biological questions in a variety of disciplines.
See ¶¶ [0009] and [0099].
Qin teaches the present invention comprises the provision and use of a novel system to study the IS horizontally in a high-resolution and high-throughput manner. .  See ¶ [0055]. 
Qin teaches generating a PD-1-GFP+ CD16-KHYG-1 human natural killer (NK) cell line and a PD-L1-mCherry+ K652 myelogenous leukemia cell line, both CD16-KHYG-1 and K562 cell line. See ¶¶  [0069] and  [0072].  PD-L1 is expressed at elevated levels in some cancers, thus it is a tumor antigen.  See National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022).  
Qin teaches comparison of IS structure by conventional (Conv.) and VCP systems imaged by confocal fluorescence microscopy. CD16-KHYG-1 (NK) cell conjugated with K562 (target) cell on cover glass coated with poly-L-lysine (A) and vertical stack of NK-target cell pair by VCP ver.2 (see FIGS. 16 and 17) (B) are fixed, permeabilized, and stained for F-actin (red), perforin (green), and α-tubulin (cyan). See ¶ [0035]and FIG. 3:
Qin teaches:
The present invention comprises the provision and use of a novel system to study the IS horizontally in a high-resolution and high-throughput manner. Combining micropits with single cell trap arrays, this newly-developed microfluidic platform provides various technical novelties that answer the previously-discussed difficulties in IS imaging. The vertical cell orientation of the paired cells enables the IS to be imaged in a horizontal plane and enhances resolution on both fixed and live cell imaging. This vertical cell pairing (VCP) system can minimize the lateral cell drift at the focal plane and constrain the conjugated cells in the vertical position. This system can also capture more than 3000 conjugates at a time with high loading efficiency. Using this VCP system, a “face-to-face” look at the structure of the human natural killer (NK) cell IS is presented. Compared to conventional cell-cell conjugates, the organization of F-actin at the IS can be clearly observed at the VCP system with high-resolution using conventional confocal microscopy. The VCP system of the present invention was able to detect the positioning of perforin-positive lytic granules over regions of low F-actin density at the IS, a detail which has been previously reported under super-resolution microscopy, but one that has proved difficult to image using conventional approaches. In addition, bright F-actin puncta that were segregated from the cytolytic granules were observed at the center of NK synapse, which is usually indiscernible with conventional confocal microscopy. Furthermore, the novel dynamics of PD-1 microclusters at NK synapse and target cell lysis mediated by NK cells at a real cell-cell interface were also observed in the VCP system. Thus, the VCP system provides a high-throughput, high-efficiency, and user-friendly approach to IS imaging that not only successfully addresses many of the problems of previous techniques, but also possesses broad potential applications in a variety of other biological disciplines 
See ¶ [0055]. 
Qin teaches: 
Next, the VCP system was tested to see whether cytolytic killing could be monitored by the VCP system in live cells. To test this, K562 cells were loaded with calcein AM green viability dye. To distinguish the effectors from the target cells, CD16-KHYG-1 cells were labeled with CellTracker red. Cell-cell conjugates were imaged by wide-field fluorescence microscopy (FIG. 7). The disappearance of calcein AM green fluorescence signal was used as a readout for effective killing of target cells. A clear decrease in the green fluorescent signal was observed in the K562 cells co-cultured with CD16-KHYG-1 effector cells (FIG. 7A). A relatively stable red signal and a sudden decrease in green signal were observed in one cell-cell conjugate. To quantify the kinetics of cytotoxicity in the VCP system, 204 effector-target cell pairs were analyzed. The fluorescence intensity from K562 cells labeled with calcein AM green were measured every 10 min (FIG. 7B). The kinetics of cytotoxicity elicited by NK cells was categorized by the fluorescence intensity profile of K562 cells. Here, the complete disappearance of calcein AM was used as a readout for cell death. Around 45.6% of K562 cells (93 out of 204 conjugates) still fluoresced after 6-hour conjugation with NK cells, suggesting that these K562 cells remained alive (FIG. 7C). This fluorescence profile may be referred to as “slow decay”. The average fluorescence decay profile of K562 cells was comparable to that of unconjugated K562 cells (green line in FIG. 7B). 
See [0094].
Qin teaches it was observed with the VCP platform that engagement of PD-1 with PD-L1 inhibits cytotoxic killing of K562 target cells by CD16-KHYG1 cells, which indicates the occurrence of an inhibitory synapse with microclusters of PD-1 and PD-L1 at the IS.  See ¶ [0104]. 
Qin teaches  understanding the forces that govern the stability of the IS is essential to identify its function. One of the most important functions of the IS is to mediate directed cytotoxicity towards target cells. The VCP platform allows rapid, quantitative, high-throughput functional measurements to monitor NK cell cytotoxicity in real time.  Qin teaches the VCP system provides a platform for enhanced study of the IS and a method for studying IS-mediated cellular cytotoxicity.  See  ¶ [0105].  
Although Qin does not explicitly teach determining the effectiveness of the immune cell by examining the IS it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Qin and determine the effectiveness of NK cell cytotoxicity by imaging the IS with the VCP system because Qin teaches that the engagement of PD-1 with PD-L1 in microclusters at the IS  inhibits cytotoxic killing by forming an inhibitory synapse and one of the most important functions of the IS is to mediate directed cytotoxicity towards target cells.  One would have been motivated to use the VCP system of Qin because to determine the effectiveness of NK cells by imaging the IS because Qin teaches that the VCP platform allows rapid, quantitative, high-throughput functional measurements to monitor NK cell cytotoxicity in real time and Qin teaches the VCP system provides a platform for enhanced study of the IS and a method for studying IS-mediated cellular cytotoxicity.  

7.	Claim(s) 18, 19 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0156777 A1 (Qin et al. June 7, 2018, effectively filed May 1, 2015), “Qin” evidenced by National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022) as applied to claims 17, 23-28, 30 and 35 above, and further in view of US 2018/0353544 A1 (Rezvani et al Dec. 13, 2018, effectively filed June 5, 2015), “Rezvani” and in view of Sims et al. (Cell May 18, 2007, 129: 773-785, IDS), “Sims”.
Qin teaches as set forth above, but does teach expressing a CAR in the NK cell, using a fluorophore conjugated phalloidin, using a labeled antibody to perforin. 
Rezvani teaches: 
The immunological synapse in immune cells is a discrete structural entity that forms after the ligation of a specific activation receptor and enables the cell to progress through a series of biological steps that allow it to destroy cancer cells through the elaboration of the contents of NK cells lytic granules. To determine if the CAR-transduced NK cells formed immunological synapses with CD19+ targets, the cells were stained with anti-perforin, Phalloidin-F-actin and anti-CD19-CAR. The staining was imaged by confocal microscopy on the NK cells conjugated with primary CLL cells and CD19-CAR transduced unconjugated NK cells, and an accumulation of synapses was seen in CAR-transduced NK cells (FIG. 1G). In addition, the CAR-transduced NK cells were found to be more cytotoxic to primary CD19+ tumor cells than NK cells without CAR (FIG. 1H) and have enhanced activity against patient-derived CLL cells, which is enhanced synergistically by the addition of lenalidomide (FIG. 1I).
See ¶ [0101].
	Rezvani teaches that CD19 CAR comprises a CD3 zeta of the T cell receptor complex.  See Example 1 and  ¶ [0059]. Thus the CAR is also an engineered TCR. 
Sims teaches studying immunological synapse dynamics and stability using ALEX FLOUR® conjugated phalloidin to localize F-actin.  See abstract, Figure 1, and p. 783-Reagensts and Staining. 
Sims teaches fluorescent labeling of antibodies to make them detectable.  See p. 783-Reagensts and Staining. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Qin, Rezvani, and Sims and use the VCP method and platform of Qin to determine the effectiveness of a CD19 CAR NK cell of Rezvani by imaging the immunological synapse between a CD19 CAR NK cell and CD19+ tumor cells because Rezvani teaches an accumulation of synapses was seen in CAR-transduced NK cells and the CAR-transduced NK cells were found to be more cytotoxic to primary CD19+ tumor cells than NK cells without CAR.  Thus, given the positive correlation between synapses in CAR-transduced NK cells and cytotoxic, one would have been motivated to determine the effectiveness of a CD19 CAR NK cell of Rezvani by imaging the immunological synapse between a CD19 CAR NK cell and CD19+ tumor cells with the method of Qin.  Additionally, one of skill in the art would have been motivated to label the phalloidin and antibodies to perforin so that they would be detectable  as taught by Sims when combined with the method of Qin for the detection of F-actin and perforin. 

8.	Claim(s) 17, 23-28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (J. Immunology June 29, 2015, 195:1320-1330), “Jang” evidenced by National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022).
Jang teaches that they have developed a novel system to study the immunological synapse  (IS) horizontally in a high-resolution and high-throughput manner. Combining micropits with single-cell trap arrays, this newly developed microfluidic platform provides various technical novelties that answer the previously discussed difficulties in IS imaging. The vertical cell orientation enables imaging the IS in a horizontal plane and enhances resolution on both fixed and live cell imaging. See abstract, p. 1321-left column and Fig. 1. 
Jang teaches generating a PD-1-GFP+ CD16-KHYG-1 human natural killer (NK) cell line and a PD-L1-mCherry+ K652 myelogenous leukemia cell line, both CD16-KHYG-1 and K562 cell line. See page 1321-right column.  PD-L1 is expressed at elevated levels in some cancers, thus it is a tumor antigen.  See National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022).  
Jang teaches comparison of IS structure by conventional and VCP systems imaged by confocal fluorescence microscopy. CD16-KHYG-1 (NK) cell conjugated with K562 (target) cell on cover glass coated with poly-L-lysine (A) and vertical stack of NK-target cell pair by VCP are fixed, permeabilized, and stained for F-actin (red), perforin (green), and α-tubulin (cyan). See p. 1322-both columns, pp. 1324-1326- High resolution imaging intracellular structure of the IS on fixed cells by the VCP system and FIG. 3:
Jang teaches observing PD-1/PD-L1 micorclusters in the IS formed by PD-1+ NK cells and PD-L1 target cells.  See pp. 1326- 1327- High-resolution imaging of dynamics of PD-1 microclusters on live cells by the VCP system and Figs. 4-6. 
Jang teaches detecting NK cell cytotoxicity kinetics with the VCP system. See pp.  1327-1329 and Fig. 7. 
Jang teaches it was observed with the VCP platform that engagement of PD-1 with PD-L1 inhibits cytotoxic killing of K562 target cells by CD16-KHYG1 cells, which indicates the occurrence of an inhibitory synapse with microclusters of PD-1 and PD-L1 at the IS.  See p. 1329-left column. ¶
Jang teaches understanding the forces that govern the stability of the IS is essential to identify its function. One of the most important functions of the IS is to mediate directed cytotoxicity towards target cells. The VCP platform allows rapid, quantitative, high-throughput functional measurements to monitor NK cell cytotoxicity in real time.  Jang teaches the VCP system provides a platform for enhanced study of the IS and a method for studying IS-mediated cellular cytotoxicity.  See p. 1329-left column.
Although Jang does not explicitly teach determining the effectiveness of the immune cell by examining the IS it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Jang and determine the effectiveness of NK cell cytotoxicity by imaging the IS with the VCP system because Qin teaches that the engagement of PD-1 with PD-L1 in microclusters at the IS  inhibits cytotoxic killing by forming an inhibitory synapse and one of the most important functions of the IS is to mediate directed cytotoxicity towards target cells.  One would have been motivated to use the VCP system of Jang because to determine the effectiveness of NK cells by imaging the IS because Jang teaches that the VCP platform allows rapid, quantitative, high-throughput functional measurements to monitor NK cell cytotoxicity in real time and Jang teaches the VCP system provides a platform for enhanced study of the IS and a method for studying IS-mediated cellular cytotoxicity.  

9.	Claim(s) 18, 19 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (J. Immunology June 29, 2015, 195:1320-1330), “Jang” evidenced by National Cancer Institute (Definition of PD-L1-NCI Dictionary of Cancer 09/02/2022) as applied to claims 17, 23-28, 30 and 35 above, and further in view of US 2018/0353544 A1 (Rezvani et al Dec. 13, 2018, effectively filed June 5, 2015), “Rezvani” and in view of Sims et al. (Cell May 18, 2007, 129: 773-785, IDS), “Sims”.
Jang teaches as set forth above, but does teach expressing a CAR in the NK cell, using a fluorophore conjugated phalloidin, using a labeled antibody to perforin. 
Rezvani teaches as set forth above.
Sims teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Jang, Rezvani, and Sims and use the VCP method and platform of Jang to determine the effectiveness of a CD19 CAR NK cell of Rezvani by imaging the immunological synapse between a CD19 CAR NK cell and CD19+ tumor cells because Rezvani teaches an accumulation of synapses was seen in CAR-transduced NK cells and the CAR-transduced NK cells were found to be more cytotoxic to primary CD19+ tumor cells than NK cells without CAR.  Thus, given the positive correlation between synapses in CAR-transduced NK cells and cytotoxic, one would have been motivated to determine the effectiveness of a CD19 CAR NK cell of Rezvani by imaging the immunological synapse between a CD19 CAR NK cell and CD19+ tumor cells with the method of Jang.  Additionally, one of skill in the art would have been motivated to label the phalloidin and antibodies to perforin so that they would be detectable  as taught by Sims when combined with the method of Jang for the detection of F-actin and perforin. 

10.	Claim(s) 17, 20, 23-28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (J. R. Soc. Interface 2011 8: 1462-1471), “Biggs” , in view of Maus et al. (Nature Biotechnology Feb. 2002, 20: 143-148), “Maus”  and in view of Dustin ML (Cancer Immunology Res. Nov. 2014, 2(11): 1023-1033, IDS), “Dustin”.
Biggs teaches a high-resolution system of micropit arrays designed to sequester single T-cell–antigen presenting cell (APC) conjugates and promote immunological synapse (IS) formation in the horizontal imaging plane for high-resolution studies of microcluster dynamics. See Abstract and Figure 1. Biggs teaches that the system is a high-throughput method for high resolution analysis of microcluster dynamics and IS formation.  See p. 1468- 1st paragraph of Discussion. 
Biggs teaches that the artificial APC (aAPC) were made by engineering K562 cells to stably express CD64, the human high-affinity Fc-gamma type I receptor, the CD28 ligand CD80 and 4-1BB ligand.  See p. 1464-§ 2.2.  Biggs teaches that the T cells were Jurkat T cells.    See p. 1464-§ 2.2.  
Biggs teaches that confocal microscopy was used to image the IS.  See p. 1465 §§ 2.3 and 2.5.
Biggs teaches that system allows fixed and live cell imaging.  See  p. 1464-left column and See p. 1464-1465 §§ 2.2,  2.3 and 2.5.
Biggs teaches analysis of the TCR microcluster recruitment during cSMAC genesis and IS formation.  See p. 1467-1468, §§ 3.4-3.6 and Figures 5-7.
Biggs does not teach that the CD28 ligand CD80 or 4-1BB ligand are co-stimulatory accessory molecules or the that T cells express CD28 or 4-1BB that bind to CD80 or 4-1BB ligand respectively.
Maus teaches that aAPC stimulate proliferation and cytotoxic activity of  T-cells by expressing ligands for the TCR and the CD28 and 4-1BB co-stimulatory molecules, e.g. 4-1BBL.  See abstract and Figures 1-3. 
Maus teaches that the T-cells CD28 and 4-1BB and bind to their co-stimulatory ligands on the aAPC.  See Fig 1B and p. 143-both columns. 
Dustin teaches that the proper regulation of the T cell IS allows for defense against pathogens and tumors while dysregulation of the T cell IS makes the host susceptible to pathogen or tumor escape.  See abstract.
Although Biggs does not explicitly teach determining the effectiveness of the immune cell by examining the IS it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Biggs,  Maus and Dustin to determine the effectiveness of T cells using the high-resolution imaging system of Biggs and Maus to image the immunological synapse because Dustin teaches that the proper regulation of the T cell IS allows for defense against pathogens and tumors while dysregulation of the T cell IS makes the host susceptible to pathogen or tumor escape.  Thus, one would have been motivated to image the immunological synapse between T cells and APCs to determine the effectiveness of the T cell in defense against pathogens and tumors. 

11.	Claim(s) 29-31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (J. R. Soc. Interface 2011 8: 1462-1471), “Biggs” , in view of Maus et al. Nature Biotechnology Feb. 2002, 20: 143-148), “Maus”  and in view of Dustin ML (Cancer Immunology Res. Nov. 2014, 2(11): 1023-1033, IDS), “Dustin”  as applied to claims 17, 20, 23-28 and 35  above, and further in view of Chauhan and Moore (J. Biol. Chem. Nov 4, 2011, 286(44): 38267-36637), “Chauhan”.
Dustin additionally teaches that the T cell receptor (TCR) interaction with an MHC-peptide complex controls the specificity of the immune response. Dustin teaches that the TCR forms complexes with CD3 dimers, including CD3 zeta chain which is critical for signal transduction.   Dustin teaches that the TCR complex has 10 immunotyrosine activation motifs (ITAM) with paired tyrosine residues that, when phosphorylated, can recruit the nonreceptor tyrosine kinase zeta-associated protein of 70 kDa (ZAP-70). See p. 1024-right column and Fig. 2.
Dustin teaches that TCR/MHC-peptide microcluster (MC) complexes form in an F-actin dependent manner.  Dustin teaches that the TCR MCs recruit the SRC family kinase Lck to the TCR, leading to the phosphorylation of ITAMs and the recruitment and activation of ZAP-70.  This leads to additional downstream signaling for T-cell proliferation.  See p. 1028-TCR-Microclusters.
Biggs,  Maus and Dustin teach as set forth above, but do not specifically teach detecting the proteins 29-31, 33 and 34 with labeled antibodies or molecules.
Chauhan teaches examination of T cell immunocomplex and T cell activation by autoantibody immune complexes (ICs) and complement C5b-9.  See abstract.
Chauhan teaches activation of T-cells with C5b-9 and ICs lead to phosphorylation of CD3 zeta chain, ZAP-70 and Lck and their organization into a synapse-like structure.  See abstract, p. 38632-Phosphorylation and Co-localization of  TCR Signaling Proteins and Fig. 8. Chauhan teaches using  antibodies to phosphorylated of CD3 zeta chain, ZAP-70 and Lck. See p. 38628-left column and p. 38630-left column.
Chauhan teaches activation of T-cells with C5b-9 and ICs lead to F-actin spindles and bipolar distribution of F-actin.  See abstract, paragraph bridging pp. 38631, and Fig. 5.  Chauhan teaches that phalloidin-Alexa Fluor® 488 was used to stain F-actin.  See p. 38269-left column and Fig. 5. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Biggs,  Maus, Dustin, and Chauhan and determine the intensity and/or localization of the phosphorylated CD3 zeta chain, F-actin, ZAP-70 and Lck during the imaging of the immunological synapse because Dustin and Chauhan teach these proteins and their localization have critical roles in the formation of the immunological synapse and are markers thereof.  Thus, one would have been motivated to determine the intensity and/or localization of the phosphorylated CD3 zeta chain, F-actin, ZAP-70 and Lck during the imaging of the immunological synapse to determine effectiveness of the T-cells in responding to a target antigen. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 17-19, 21-30 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,732,170 B2 (Liu, D. Aug. 4, 2020). 
The ‘170 claims are drawn to 
1. A method of determining the effectiveness of an immune cell comprising a chimeric antigen receptor (CAR), comprising the steps of: (a) providing a planar lipid bilayer comprising a plurality of labeled tumor antigens; and exposing the bilayer comprising the labeled tumor antigens to the immune cells comprising one or more CARs that target the antigen, thereby producing complexes of CARs bound to the antigen; or (b) providing tumor antigen-positive cells expressing labeled antigen; and exposing the tumor antigen-positive cells to the immune cells comprising one or more CARs that target the antigen, thereby producing complexes of CARs bound to the antigen; and (c) measuring the quality of an immunological synapse between CARs and the antigen by performing one or more of the following: (1) assaying for the distribution of labeled complexes in the lipid bilayer; (2) assaying for the intensity of labeled complexes in the lipid bilayer; (3) assaying for a phosphorylated form of the zeta chain of the T-cell receptor of the CAR or another signaling molecule involved in T cell activation; (4) assaying for accumulation of F-actin at the complexes; (5) assaying for polarization of perforin at the complexes; (6) assaying for accumulation of zeta chain associated protein 70 (pZAP70) at the complexes; and (7) assaying for accumulation of lymphocyte specific protein tyrosine kinase (Lck) at the complexes; wherein the quality of the immunological synapse measured in (1) to (7) predicts the effectiveness of the immune cells comprising one or more CARs that target the antigen.
2. The method of claim 1, wherein in (b) the tumor antigen-positive cells expressing labeled antigen are fixed.
3. The method of claim 1, wherein in (b) the tumor antigen-positive cells expressing labeled antigen are live.
4. The method of claim 1, wherein the assaying for the phosphorylated form of the zeta chain of the T-cell receptor of the CAR comprises assaying for the intensity and/or localization of a signal from the phosphorylated form of the zeta chain.
5. The method of claim 4, wherein the assaying for the intensity and/or localization of the signal comprises exposing the complex to a labeled antibody to the phosphorylated form of the zeta chain.
6. The method of claim 1, wherein the assaying for the accumulation of F-actin at the complexes comprises assaying for the intensity and/or localization of a signal from F-actin.
7. The method of claim 6, wherein the assaying for the intensity and/or localization of the signal from F-actin comprises exposing the complex to a labeled antibody to F-actin.
8. The method of claim 1, wherein the assaying for the polarization of perforin at the complexes comprises assaying for the intensity and/or localization of a signal from perforin.
9. The method of claim 8, wherein the assaying for the intensity and/or localization of the signal from perforin comprises exposing the complex to a labeled antibody to perforin.
10. The method of claim 1, wherein the assaying for the accumulation of pZAP70 at the complexes comprises assaying for the intensity and/or localization of a signal from pZAP70.
11. The method of claim 10, wherein the assaying for the intensity and/or localization of the signal from pZAP70 comprises exposing the complexes to a labeled antibody to pZAP70.
12. The method of claim 1, wherein the assaying for the accumulation of Lck at the complexes comprises assaying for the intensity and/or localization of a signal from Lck.
13. The method of claim 12, wherein the assaying for the intensity and/or localization of the signal from Lck comprises exposing the complexes to a labeled antibody to Lck.
14. The method of claim 1, further comprising delivering a therapeutically effective amount of the immune cells expressing the CAR to an individual in need thereof.
15. The method of claim 14, wherein the individual has a cancer, is suspected of having a cancer, or is at risk for having a cancer.
16. The method of claim 1, wherein performing one or more of (1) to (7) comprises using microscopy.
17. The method of claim 16, wherein the microscopy comprises confocal microscopy, epifluorescence microscopy, structured illumination microscopy (SIM), photoactivated localization microscopy (PALM), stochastical optical reconstruction microscopy (STORM), or stimulated emission depletion microscopy (STED).
18. The method of claim 1, wherein in (b) the tumor antigen-positive cells expressing labeled antigen are provided on a vertical cell pairing (VCP) system or device.

Although the claims at issue are not identical, they are not patentably distinct from each other because the VCP system of claim 18 is a horizonal focal plane, high-throughput imaging system. See column 6, lines 15-20 and Fig. 1. Thus using the VCP system to measure the quality of an immunological synapse between CARs and the antigen by performing one or more of the following: (1) assaying for the distribution of labeled complexes in the lipid bilayer; (2) assaying for the intensity of labeled complexes in the lipid bilayer would be a high-throughput imaging method in a horizonal focal plane.  
Regarding claim 19, the  CAR comprises a CD3 zeta of the T cell receptor complex.  Thus the CAR is also an engineered TCR. 
Regarding claim 35, the claim does not require assaying the various aspects of the immune cell effectiveness claimed and the aspects of the quality of an immunological synapse assayed by claim 1 would indicate the various aspects of the immune cell effectiveness claimed.

13.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,732,170 B2 (Liu, D. Aug. 4, 2020) as applied to claims 17-19, 21-30 and 32-35 above, in further of Chauhan and Moore (J. Biol. Chem. Nov 4, 2011, 286(44): 38267-36637), “Chauhan”.
The ‘170 claims teach as set forth above, but do not teach using fluorophore conjugated phalloidin.
Chauhan teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘170 claims and Chauhan use phalloidin-Alexa Fluor® 488 Chauhan stain F-actin because Chauhan teaches that it useful for monitoring the localization of F-Actin.

Conclusion
14. 	No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642